     Case 1:21-cv-00026-GNS Document 1-1 Filed 02/08/21 Page 1 of 6 PageID #: 21




                                                                                     FORM B
AO 440 (Rev. 12109) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                          for the




                                                             )
                                                             )
                              Plaintiff
                                                             )
                                 v.                          )      Civil Action No. /.     J
                                                             )
                                                             )
                 /           Defendant.                      )


                                                SUMMONS IN A CIVIL ACTION

 To: (Defendant's name and address)
                                 I



           A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
  whose name and address are:                                                                ·




         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.



                                                                         CLERK OF COURT


   Date:
                                                                                    Signature of Clerk or Deputy Clerk
       Case 1:21-cv-00026-GNS Document 1-1 Filed 02/08/21 Page 2 of 6 PageID #: 22




AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.       I",
                                                      PROOF OF SERVICE
                     (This section-sltould not be filed with the court unless required by Fed. R. Civ. P. 4 {I))

           This summons for (name of individual and title, if any)
 was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                   on (date)                          ; or

        . 0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                , a person of suitable age and discretion who res ides there,
           ----------------
           on (date)   , and mailed a copy to the individual's last known address; or

            0 I served the summons on (name a/individual)                                                                       , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                                    on (date)                         ; or

            0 I returned the summons unexecuted because                                                                             ; or

            0 Other (specify):




             My fees are$                            for travel and$                  for services, for a total of$          0.00
                                 ------                                ------

             l declare under penalty of perjury that this information is true.



   Date:
                                                                                           Server's signature



                                                                                         Printed name and title




                                                                                               Server's address

    Additional infonnation regarding attempted service, etc:
             Case 1:21-cv-00026-GNS Document 1-1 Filed 02/08/21 Page 3 of 6 PageID #: 23




                                                                                               FORM B
AO 440 (Rev. 12/09) Summons in a Civil Action


                                      UNITED STATES DISTRJCT COURT
                                                                  for the




                                                                    )
                                                                    )
                              Plaintiff
                                                                    )
                                 v.                                 )
                                                                     )
                                                                            Civil Action No.   l'.
 ,',
/j..~, I
         l                                                           )
                              Defendant
                                                                     )


                                                        SUMMONS IN A CIVIL ACTION

  To,: (Defendant's name and address~·:·
       Llnc~!n                        ~·
                         hv,\lc:;,         ,
                               . ) ~~;?,        li2.\


                A lawsuit has been filed against you.

                Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
       are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
       P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
       the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintifrs attorney,
       whose name and address are:




              If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
       You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


        Date: _ _ _ _ _ _ _ _ __
                                                                                           Signature ofClerk or Depury Clerk
       Case 1:21-cv-00026-GNS Document 1-1 Filed 02/08/21 Page 4 of 6 PageID #: 24




AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.      1,
                       i'

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual and title, if any)
 was received by me on (date)


           0 1 personally served the summons on the individual at {place)
                                                                                    on (date)                         ; or

           0 1 left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           ----------------
           on (date)   , and mailed a copy to the individual's last known address; or
                        --------
           0 1served the summons on (name ofindividuaQ                                                                          , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                     on (date)                        ; or

            0 I returned the summons unexecuted because                                                                             ; or

            0 Other {specify):




            My fees are$                             for travel and $                 for services, for a total of$          0.00
                                 ------                                 ------

             I declare under penalty of perjury that this information is true.



   Date:
                                                                                            Server's signature



                                                                                          Printed name and ti/le




                                                                                                Server's address

   Additional infonnation regarding attempted service, etc:              ·
       Case 1:21-cv-00026-GNS Document 1-1 Filed 02/08/21 Page 5 of 6 PageID #: 25




                                                                                                         M
AO 440 (Rev. 12/09) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                          for the




                                                             )
                                                             )
                              Plaintiff
                                                             )
                                 v.                          )      Civil Action No. (;
                                                             )
                                                             )
                             Defendant
                                                              )


                                                SUMMONS IN A CIVIL ACTION

 To: (Defendant's name and address}
 Ke.,I'\ 4- /Jl c ky
 q19
 _,., ~,""6';vf/4'r;
t('.±:~,l(.


              A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) -or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintifrs attorney,
  whose name and address are:




          lfyou fail to respond, judgment by default will be entered agai~st you for the relief demanded in the complaint.
   You also must file your answer or motion with the court.



                                                                         CLERK OF COURT


   Date:
              ----------                                                            Signature of Clerk or Deputy Clerk
      Case 1:21-cv-00026-GNS Document 1-1 Filed 02/08/21 Page 6 of 6 PageID #: 26




AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section-should not be flied with the court unless required _by Fed. R. Civ. P. 4 (/))

           This summons for (name ofindividual and title, ifany)
 was received by me on (date)

           0 I personally served the summons on the individual at (place)
                                                                                   ------------------
                                                                                   on (date)                         ; or
           -----------------------
        . 0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                                                                  ----------
                                                                ' a person of suitable age and discretion who resides there,
           ----------------
            on (date)                               , and mailed a copy to the individual's last known address; or

            0 I served the summons on (name of individual)                                                                     , who is
             designated by law to accept service of process on behalfof (name oforganization)
                                                                                    on (date)                        ; or
           -----------------------
            0 I returned the summons unexecuted because                                                                            ; or

            0 Other (specify):




             My fees are$                            for travel and $                for services, for a total of$          0.00


             I declare under penalty of perjury that this information is true.


   Date:
                                                                                           Server's signature



                                                                                         Printed name and title




                                                                                               Server's address

    Additional information regarding attempted service, etc:
